UNITED STATES COURT OF APPEALS
                       FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-8219
                                    ___________

                                          *
Cyril A. Kolocotronis                     *
                                          *
             Appellant,                   *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Eastern District of Missouri
                                          *
Veera Dr. Reddy, M.D.                     *        [UNPUBLISHED]
Psychiat.,                                *
                                          *
             Appellee.                    *


                                    ___________

                  Submitted: December 29, 1998

                     Filed:    February 3, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Cyril A. Kolocotronis filed a 28 U.S.C. § 2254 habeas action contesting the
administration of psychotropic medication. The district court transferred the petition
to this court because Kolocotronis had not obtained our authorization prior to filing a
successive petition. Although Kolocotronis captioned his complaint as a federal
habeas petition, his claims should have been brought as a 42 U.S.C. § 1983 action
challenging forced medication as a condition of his confinement. See Washington v.
Harper, 494 U.S. 210 (1990); Walton v. Norris, 59 F.3d 67 (8th Cir. 1998). We
therefore remand this matter to the district court for further consideration of the matter
as a section 1983 claim.


      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-